Citation Nr: 1816956	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-44 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether a May 1975 rating decision in which the RO denied entitlement to service connection for a back disability contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

This appeal to the Board of Veterans' Appeals (Board) arose from an February 2009 rating decision of the San Juan, Puerto Rico RO.  Jurisdiction of the claims file subsequently transferred to the RO in New York City.

The Veteran served on active duty from October 1971 to September 1972.

The Veteran testified before the Board in the VA Central Office in May 2017.  A transcript of that hearing is of record.

The appeal was remanded in March 2013 for additional development, that development is now complete and the case is ready for appeal.  


FINDINGS OF FACT

1.  By rating decision dated May 13, 1975, the RO denied entitlement to service connection for a back disability; the Veteran was properly notified of the decision in May 1975.  He did not appeal and the rating decision became final. 

2.  The May 1975 rating decision correctly applied the statutory or regulatory provisions then extant, but did not consider the correct facts as they were known at the time.  The failure to consider the facts did not effect a result that would have been manifestly different but for the error.





CONCLUSION OF LAW

The May 1975 rating decision was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claims for CUE are essentially requests for revision of a previous decision and are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision. 

With respect to VA's duties to notify and assist, a person seeking a revision of a final decision based upon CUE is not a "claimant" as defined by 38 U.S.C.A. § 5100.  The Court of Appeals for Veterans Claims (Court) has held that "there is nothing in the text or the legislative history of the Veterans Claims Assistance Act (VCAA) to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001). In short, the duties to notify and assist do not apply to motions of CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002). 

Clear and Unmistakable Error

The Veteran contends that a May 1975 rating decision contains CUE in the denial of a claim for service connection for a back disability.  Service connection for a back disability was later awarded in a February 2017 rating decision, effective April 30, 2002.  If the Board finds that the May 1975 rating decision contains CUE in its denial of service connection for a back disability, an earlier effective date for the later award of service connection is possible.

Historically, the Veteran's original claim for service connection for a back disability was received in February 1975 and denied in the May 1975 rating decision.  Notice of the decision and the Veteran's appellate rights was sent to the Veteran in May 1975, but he did not appeal the rating decision and it became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C. §§ 5109A, 7111; 38 C.F.R. § 3.105.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.   

The Court further indicated that in order to raise a valid motion of CUE, a veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court also stated that there is a presumption of validity to otherwise final decisions, and that, where such decisions are collaterally attacked, and motion of CUE is undoubtedly a collateral attack, the presumption is even stronger.  Id.   

To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14  . 

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE. CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Id.  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105 (a).

In the contested May 1975 rating decision, the RO determined that service connection was not warranted based on the evidence of record.  In its decision the RO noted that the Veteran's induction and separations were negative for a back disorder.  The RO further stated that the Veteran was treated for myalgia of the back in January 1972 and complained of back pain in November 1971 and January 1974 with negative x-ray findings.  It was noted that the Veteran's March 1975 VA examination demonstrated mild chronic loss back sprain (myositis).  The RO additionally stated that the Veteran's private physician Dr. R.A. indicated that the Veteran received treatment for a back condition in December 1970.  The RO found that the Veteran's back disability was not related to service and noted "Chronic Low Back Strain (Prob EPTS)" in its determination.  

The claims file includes a certificate from Dr. R.A. indicates that the Veteran received treatment for a back disability in December 1971.  The evidence clearly demonstrates that the RO erroneously found that the Veteran was treated in December 1970 by Dr. R.A.  The Veteran asserts that the RO determined that the Veteran's back disability existed prior to service based on this erroneous finding and that a finding of CUE is therefore warranted.

The Board is cognizant of the Veteran's sincere belief that a clear and unmistakable error was made in the May 1975 rating.  However, the evidence does not demonstrate that the RO's misreading of a treatment note date, had it not been made, would have manifestly changed the outcome at the time it was made.

The Board finds that the misreading of Dr. R.A.'s certificate may have erroneously led to a finding Veteran's back disability existed prior to service.  However, the evidence does not demonstrate that this error manifestly changed the outcome of the determination.  

In order to demonstrate CUE, the evidence must demonstrate that without the error of fact reasonable minds could only conclude that the original decision incorrect.  In this case, the evidence of record considered by the RO included the Veteran's report of medical history and report of medical examination for separation, both of which were silent for any back complaints or findings.  Further, service treatment records include complaints of back pain in service, to include a negative x-ray in January 1972 and a January 1972 treatment note which states that the Veteran reported a positive x-ray showing a slipped disc while seeking treatment in Puerto Rico.  

As the evidence of record at the time of the May 1975 rating decision included findings of back complaints in service, to include the Veteran's report that he had sought outside treatment during service, and findings of a normal back at the time of discharge, the evidence does not demonstrate that reasonable minds could only conclude that the RO's decision was flawed.  

The Veteran argues that had the RO not misread the date of Dr. R.A.'s treatment, the evidence would not have shown that the Veteran's back disability existed prior to service, and service connection would have been established.  The Board agrees that the RO may not have determined that a back disability existed prior to service.  However, to establish CUE, it must be shown that but for the error, the result of the determination would have been different.  Here the reason for the finding may have been different, but reasonable minds could differ as to whether service connection was warranted even when considering the facts accurately.  Thus, entitlement to a revision of the May 1975 RO decision on the basis of CUE must be denied.





ORDER

Entitlement to revision of the May 1975 rating decision which denied to service connection for a back disability on the basis of CUE is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


